IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                        MARCH SESSION , 1998


STATE OF TENNESSEE,        )    C.C.A. NO. 02C01-9707-CC-00261
                           )
     Appellee,             )
                           )
                           )    BENTON COUNTY
VS.                        )
                           )    HON. JULIAN P. GUINN
DON NIE ALF RED JOH NSO N, )    JUDGE
                           )
     Appe llant.           )    (Direct Appeal - Failure to Appear)




FOR THE APPELLANT:              FOR THE APPELLEE:

RAYMOND L. IVEY                 JOHN KNOX WALKUP
P. O. Box 229                   Attorney General and Reporter
Huntingdon, TN 38344
                                MARVIN E. CLEMENTS, JR.
                                Assistant Attorney General
                                425 Cordell Hull Builiding, 2nd Floor
                                Nashville, TN 37243-0493

                                ROBERT RADFORD
                                District Attorney General
                                P. O. Box 686
                                Huntingdon, TN 38344



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                     OPINION

         On Octob er 17, 19 96, a Be nton C ounty jury found Appella nt, Donnie Alfred

Johnson, guilty of failure to appear, driving under the influen ce of an in toxicant,

possession of a controlled substance with intent to deliver or sell, and possession

of unlawful drug paraphernalia. The trial court sentenced Appellant to eleven

months and twenty-nine days (all but six months suspend ed) for failure to appe ar,

to eleven mo nths and twe nty-nine days for driving under the influence of an

intoxicant, to one year as a Range I standard offender for posse ssion of a

controlled subs tance with inte nt to de liver or se ll, and to eleven months and

twenty-nine days for possession of drug paraphernalia. The last three sentences

were ordered to be run concu rrently to ea ch othe r and co nsecu tive to the six

months for failure to app ear, for an ag grega te sen tence of one year an d six

months incarc eration . Appe llant ap peals from those convictions, raising several

issues:



      1) whether the trial court erred in refusing to suppress the evidence found
by a police officer who stopped Appellant outside of the officer’s jurisdiction;

      2) wheth er the tr ial cou rt erred in refusing to instruct the jury as to the law
regarding police jurisdiction;

       3) wheth er the tr ial cou rt erred in allowing the introduction of marijuana
seized from Ap pellant into eviden ce de spite th e State ’s failure to prove a cha in
of custody;

      4) whether the trial court erred in upholding the jury verdict for possession
of drug paraphernalia despite the fact the paraphernalia was not introdu ced into
evidence.


         After a careful review of the record, we affirm the judgment of the trial

court.



                                          -2-
                                     FACTS




      On Septem ber 10, 1995, early in the m orning, O fficer Mark Harbiso n, a

member of the New Johnsonville Police Depa rtment, fo llowed a v ehicle into

Benton Coun ty. After obtaining the license number of the vehicle, which he

followed due to a suspicion that the driver was driving under the influence of an

intoxicant, Office r Harb ison in formed the Benton County law enforcement agency

about that vehicle. H e then turned around to return to Hump hreys Cou nty.



      As Officer Harbison approached the bridge from the Benton County side

of the river, he observe d a black Ca mero traveling ve ry fast toward him. Officer

Harbison used his radar to clock the Camero and observed that the Camero was

traveling at 85 miles per hour in a 40 mile per hour zone. Officer Harbison turned

his car around and after the Camero passed him, turned on his blue lights and

stopped the speeding vehicle. Appellant was the driver of the Camero.



      Appellant staggered out of the car and had to support himself with his car

in order to stand. O fficer Harbison no ted an odo r of alcohol o n App ellant’s

person. Harbiso n notified th e Bento n Cou nty She riff’s Depa rtment that he had

stopped a car w ithin tha t depa rtmen t’s jurisdiction. Harbison did not administer

any field sobriety tests on A ppellant, and searched Appellant’s car only to check

for weapons. As he checked for weapons, he noticed some rolling papers in the

car. He took the papers ou t of the car and plac ed them o n top of the car.



      Depu ty Denn is Mess er and R eserve O fficer Jim Verner of the Benton

Coun ty Sheriff’s Department soon arrived on the scene. Messer observed that

                                        -3-
Appellant had a noticeable odor of alcoholic beverage on his breath, his speech

was slurred, his eyes bloodshot, and he was unsteady on his feet. Acco rdingly,

Depu ty Messer plac ed Appe llant under arrest for driving under the influence.

Officer Verner searched Appellant, finding in Appellant’s boot, a plastic bag which

contained five small baggies of marijuana.



      The seized evidence was turned over to Messer, who placed the evidence

in an envelop e and th en into a lo cker in the Sheriff’s D epartm ent. The evidence

was transferred to the crime lab, though the means of the transfer remains

unclear. Lab tests confirmed that the su bstanc e seized from Ap pellant wa s 33.3

grams of marijuana.



                           I. POLICE JURISDICTION




      Appellant raises two issues pertaining to the jurisdiction of the law

enforcement officer who initially stopped him. These issues are governed by

Tennessee Code An notated § 6-54-301 which provides:

      The police autho rity of all inc orpor ated to wns a nd citie s
      shall extend to a distance of one (1) mile from the lawful
      corporate limits the reof, for the su ppres sion o f all
      disord erly acts and practic es forbidden by the general laws
      of the sta te; prov ided, th at suc h jurisd iction of an
      incorporated town or city shall not be thereby extended
      beyond the limits of the county in which any part of such
      town is situated, or so as to come within one (1) mile of
      any other incorp orated town o r city.


The State concedes that Officer Harbison was within the jurisdiction of the

Benton Coun ty Sheriff’s D epartm ent whe n he stop ped Ap pellant.




                                         -4-
                         A. ADMISSION OF EVIDENCE




      Initially Appellant contends that the trial cou rt erred in den ying his motion

to suppress the drug paraphernalia found by Officer H arbison . He argu es that,

since Officer Harbison was outside of his jurisdiction, the stop was illegal and so

too the sear ch. In State v. Johnson the Tennessee Supreme Court held in a

similar situation tha t a police officer who arrested the defendant in that case was

authorized to make the arrest despite being outside the jurisdiction of his law

enforcement agency because the arrest was one a private citizen is authorized

to make. State v. Johnson, 661 S.W.2d 854, 859 (Tenn. 1983). Tennessee Code

Annotated § 40-7-109 provides that: “(A) A p rivate person m ay arrest anothe r:


      (1) For a public offense committed in the arresting person’s presence;

       (2) When the person arrested has committed a felony, although not in the
arresting person’s presence; or

      (3) W hen a felony has been committed, and the arresting person has
reason able cau se to belie ve that the person arrested comm itted it.”

      In the matter sub judice, Officer Harbison observed Appellant speeding at

an exces sive rate. As a private citizen, Harbison was authorized to arrest

Appe llant. As this Court concluded in State v. Durham, a “police officer does not

give up the right to a ct as a private citizen w hen h e is off d uty or o ut of his

jurisdiction.” State v. Durham, C.C.A.No. 01C01-9503-CC-00056, Putnam County

(Tenn. Crim . App., Nash ville, No vemb er 16, 1 995). A s we c onclu ded in Durham,

we find here that Appellant was lawfully arrested by Harbison even though the

arrest was made outside of Harbison’s jurisdiction. As we stated in Durham,

when an officer makes such an arrest, the officer does so as a private citizen,

and acts a t the offic er’s own peril. However, it is good public policy to encourage


                                         -5-
law enforcement officers to stop drivers who appear to be intoxicated and who

may be endangering themselves and the public regardless of where the officer

observe s the imp aired driving . This issu e is withou t merit.



                               B. JURY INSTRUCTION




       Appellant further argues that the trial court erred in refusing to instruct the

jury regarding the provision of Tennessee Code Annotated § 6-54-301 . However,

having determined that the arrest by Officer Harbison was legally justified, the

trial court acte d within its dis cretion in re fusing to charg e the ju ry conc erning this

law. The question of whether to admit the evidence was a legal question for the

trial court; onc e the cou rt determ ined that th e eviden ce sho uld be ad mitted,

instructing the jury r egard ing this statute would have am ounted to pu tting before

the jury irreleva nt and p otentially m isleading law. This issue is with out me rit.



                               II. CHAIN OF CUSTODY




       Appellant argues that the trial court erred in allowing marijuana seized from

Appellant’s person followin g his arrest to be introduced into evidence, because

the State failed to establish a reliable chain of custody for the contraband

evidence. Appellant failed to object to the introduction of this evidence at trial; the

failure to object at trial results in a waiver of the alleged error. Tenn. R. App. P.

36 (a). Further, the question of whether the requisite chain of possession has

been sufficie ntly established to justify admission of an exhibit is a matter

committed to the discretion of the trial judge and his determination will not be

overturned in the a bsen ce of a clearly mistaken exercise of that discre tion. State

                                            -6-
v. Johnson, 673 S.W.2d 877,881 (Tenn. Crim. App. 1984) (citing Ritter v. State ,

3 Tenn. Crim. App. 372, 462 S.W.2d 247 (1970)). In the matter sub judice,

Depu ty Messer testified that he placed the evidence in a locker at th e she riff’s

departm ent. Ms. Betty Sheriff, of the T enne ssee Bure au of In vestiga tion’s

regional crime laboratory, testified the she received the evidence in a sealed

envelope delivered by Deputy Chris Rogers of the Benton County Sheriff’s

Depa rtment. After analysis the evidence was returned to the Benton Co unty

Sher iff’s Depa rtment. Nothing in the evide nce su ggests record ta mperin g. The

trial court did not abuse its discretion in determining that a sufficient chain of

custod y had be en esta blished. T his issue is without m erit.



                       III. INTRODUCTION OF EVIDENCE




       Finally, Appellant contests his conviction for drug paraphernalia, arguing

that since the actual paraphernalia was not introduced his conviction should not

be allowed to stand. When an appellant challenges the sufficiency of the

evidence, this Court is obliged to review that challenge according to certa in well-

settled principles. A verdict of gu ilty by the jury, approved by the trial judge,

accredits the testimon y of the Sta te’s witnes ses an d resolve s all conflicts in the

testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn.

1994); State v. Harris, 839 S.W.2d 54, 75 (T enn. 1 992). A lthoug h an a ccus ed is

origina lly cloaked with a presumption of innocence, a jury verdict removes this

presumption and re place s it with one o f guilt. State v. Tug gle, 639 S.W.2d 913,

914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with Appellant to

demo nstrate the insufficie ncy of the convicting evidenc e. Id. On ap peal, “the

[S]tate is entitled to the stronge st legitim ate view of the e videnc e as w ell as all

                                          -7-
reaso nable and le gitimate in ference s that ma y be draw n therefro m.” Id. (citing

State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978)). Where the sufficiency of

the evidence is contested on appeal, the relevant question for the reviewing court

is whether any rational trier of fact could have fo und the acc used guilty of every

element of the offens e beyon d a reas onable doubt. Harris , 839 S.W.2d 54, 75;

Jackson v. Virgin ia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560

(1979). In conducting our eva luation o f the co nvicting eviden ce, this Cour t is

precluded from reweighing or recons idering the evidenc e. State v. Morgan, 929

S.W .2d 380 , 383 (T enn. C rim. App . 1996); State v. Mathews, 805 S.W.2d 776,

779 (Tenn. Crim. App. 1990). Moreover, this Court may not substitute its own

inferences “for those drawn by the trier of fact from circumstantial evidence.” Id.

at 779. Finally, the Tennessee Rules of Appellate Procedure, Rule 13(e)

provides, “finding s of gu ilt in criminal actions wheth er by the trial court or jury

shall be set aside if the evidence is insufficient to support the findings by the trier

of fact beyo nd a rea sonab le doub t.” See also State v. Mathews, 805 S.W.2d at

780.



       In the matter sub judice, the State presented proof, through the testimony

of Officer Herbison, that Appellant had rolling papers in his possession along w ith

a quantity of marijuana. There is no evidence that Appellant also possessed

legitimate materials such as tobacco for use with the papers.           Under these

circumstances the evidence is sufficient to sustain the conviction for possession

of drug paraphernalia. See. Tenn. Code Ann. § 39-17-424-425.



       Accordingly, the judgment of the trial court is affirmed.




                                          -8-
                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



  (See Below )
JOE B. JONES, PRESIDING JUDGE



___________________________________
GARY R. WADE, JUDGE




      The Hono rable J oe B. J ones died M ay 1, 19 98, an d did not particip ate in
this Opinion. We acknowledge his faithful service to this Court, both as a
member of the Court and as its Presiding Judge.




                                        -9-